The Ohio Petroleum Underground Storage Tank Release Compensation Board ("USTB") is authorized by R.C. 3937.90(B)(2) to "adopt, amend, and rescind such * * * rules as are necessary or appropriate to implement and administer sections 3737.90 to3737.98 of the Revised Code."
R.C. 3737.91(B) requires the USTB to establish an annual fee to be paid for each tank comprising an underground storage tank and further provides:
"The amount of the annual fee due in 1989 and 1990 is one hundred fifty dollars per tank per year. In 1991 and subsequent years the board shall establish the amount of the annual fee in accordance with this division. Not later than the first day ofApril of 1991 and each subsequent year, the board, inconsultation with *Page 524 the administrative agent of the fund with whom the board hasentered into a contract under division (B)(3) of section 3737.90of the Revised Code, if any, shall determine the amount of theannual fee to be assessed in that year and shall adopt rules inaccordance with Chapter 119 of the Revised Code to establish thefee at that amount. The fee shall be established at an amountcalculated to maintain the continued financial soundness of thefund, provided that if the unobligated balance of the fund exceeds forty-five million dollars on the date that an annual determination is made, the board may assess a fee in the year to which the determination applies only to the extent required in or by, or necessary to comply with covenants or other requirements in, revenue bonds issued under section 3737.90 to 3737.948 of the Revised Code or in proceedings or other covenants or agreements related to such bonds." (Emphasis added.)
Paragraph (C) of the same section requires the USTB to assess a supplemental fee "as necessary to maintain the financialsoundness of the fund * * * in any fiscal year in which the board finds that the unobligated balance in the fund is less than fifteen million dollars." (Emphasis added.) Paragraph (E)(2) requires the USTB to establish a deductible amount for claims in "an amount as to maintain the financial soundness of the fund." (Emphasis added.)
I agree that the General Assembly's charge to the USTB does not authorize it to enforce environmental or safety regulations or to deny coverage to any responsible person who applies for it on account of those considerations, which are within the legislative charge of the state fire marshal. However, the General Assembly has made the USTB the fiscal agent of the fund, and in that connection has charged the USTB to establish an annual fee for coverage and to calculate the fee and related charges in amounts which the USTB determines are necessary to "maintain the continued financial soundness of the fund." Further, the USTB is specifically authorized to "adopt rules in accordance with Chapter 119 of the Revised Code" in order to do so. In my view, those provisions authorized the USTB to adopt Ohio Adm. Code 3737-04(E)(3), which requires the director to establish assurability criteria that are reasonably related to the USTB's statutory duties as fiscal agent. Therefore, I would hold that the USTB is not required to issue a certificate of coverage to any responsible person who has failed to satisfy the assurability criteria established by its director. That would, of course, include plaintiff-appellee, who has refused to submit the information necessary for compliance.
I would reverse the judgment from which the appeal is taken and vacate the order of the trial court requiring the USTB to issue a certificate of coverage to plaintiff-appellee. *Page 525